Citation Nr: 0600411	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-16 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for folliculitis.

2.  Entitlement to service connection for actinic keratosis.

3.  Entitlement to service connection for hypertension as 
secondary to service connected skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1948 to July 1952 
and from July 1952 to July 1969.  He participated in 
Operation HARDTACK I in 1958 and had service in Vietnam in 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

When the case was before the Board in May 2005 it was 
remanded to the RO for additional development of the instant 
issues.  It was returned to the Board for appellate 
consideration in December 2005.


FINDINGS OF FACT

1.  The veteran's folliculitis is not due to herbicide 
exposure or any other event during his period of active 
military duty, including service in the Republic of Vietnam.  

2.  Actinic keratosis was not caused by in-service exposure 
to ionizing radiation, nor is it otherwise related to active 
service.

3.  The veteran's hypertension is not shown to have been 
caused or aggravated by a service-connected skin disability.






CONCLUSIONS OF LAW

1.  Folliculitis was not incurred in or aggravated by service 
and may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Actinic keratosis was not incurred in or aggravated by 
service and may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).

3.  Hypertension is not proximately due to or the result of 
service-connected skin disability.  38 C.F.R. § 3.310(a) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
November  2001, after the enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the appellant's claim, he was informed of 
the evidence necessary to substantiate it.  A Statement of 
the Case, issued in April 2003, provided notice to the 
veteran of the evidence necessary to support his claim.  A 
supplemental statement of the case dated in September 2005 
also provided notice to the veteran of the evidence of record 
regarding his claim and why this evidence was insufficient to 
award the benefit sought.

Letters dated in March 2002, June 2002, May 2005, and June 
2005 also instructed veteran regarding the evidence necessary 
to substantiate the claim and requested that he identify 
evidence supportive of the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  In addition, 
pertinent VA treatment records have been obtained, and the 
veteran has been afforded a VA examination of his claimed 
skin disabilities.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

The veteran's service medical records reveal that athlete's 
foot was assessed in September 1954.  Dermatitis of the 
forehead and ear lobes was diagnosed in April 1960.  The 
veteran presented in April 1962 with an acute bullous 
enematous dermatitis of the right palm.  The physician 
indicated that the condition suggested an acute contact 
dermatitis from exposure to a very potent sensitizer such as 
chemicals or poison ivy extract.  In December 1966 a rash on 
the veteran's back was noted.  On retirement examination in 
January 1969 the veteran's skin was clinically normal.  In 
February 1969 the veteran complained of a rash on his legs, 
but was assessed with dry skin.

A diagnosis of hypertension is not contained in service 
medical records.  The veteran's blood pressure was 116/72 and 
his vascular system was clinically normal on retirement 
examination in January 1969.

The veteran's service personnel records note that he was on 
temporary duty to Vietnam from February to June 1966.

Service connection has been effect for dermatitis since April 
1980.

A January 1984 Air Force record reports that the veteran 
sustained 2.235 rem radiation exposure as a participant in 
Operation HARDTACK I in 1958.

A March 2001 VA treatment note indicates a diagnosis of 
hypertension and notes that the diagnosis was new.  
Subsequent records show treatment for hypertension.

In June 2001 the veteran complained of a rash on both arms.  
The impression was contact dermatitis.  Actinic keratoses and 
some areas of follicular inflammation around the scalp were 
noted in October 2001.

In his November 2001 claim, the veteran stated that he sought 
service connection for solar keratosis secondary to exposure 
to ionizing radiation.  In a statement received in December 
2001 the veteran indicated that he also sought service 
connection for folliculitis as secondary to Agent Orange 
exposure.  In February 2002 the veteran indicated that he 
sought service connection for hypertension as secondary to 
folliculitis.  

In January 2002 the veteran had seborrheic dermatitis scaling 
around much of his face.  The presternal area was also 
affected, and the veteran complained of some itching over 
much of his trunk.  The assessment was diffuse seborrheic 
dermatitis.  In March 2002 the veteran was seen by the nurse 
practitioner who usually saw him for his mild hypertension.  
The veteran reported that he had suffered from a purple skin 
rash since 1996.  The assessment was dermatological rash, 
most likely Agent Orange related.  Seborrheic dermatitis was 
again assessed in April 2002.  

Private treatment records indicate that the veteran underwent 
heart catheterization in October 2002.  He underwent left 
carotid endarterectomy with patch angioplasty in November 
2002.

A VA dermatological examination was carried out in May 2005.  
The veteran reported that he went to sick call for skin 
complaints several times while in service, and that he had 
started seeing a dermatologist four or five years previously.  
He stated that he had not seen the dermatologist since 
October 2003.  An area of folliculitis was noted on the mid 
chest wall.  There were no systemic manifestations.  Acneform 
comedones were noted on the upper left forearm.  Localized 
keratoses were noted on the left lower forearm, back and left 
flank area.  The diagnoses were actinic keratoses, 
folliculitis, and seborrheic dermatitis.  With respect to the 
actinic keratosis and folliculitis, the examiner concluded 
that it was less likely than not that they were caused by or 
a result of in service skin manifestations.  He opined that 
the seborrheic dermatitis was at least as likely as not 
caused by or a result of in service skin manifestations.

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that hypertension was incurred in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet.App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Folliculitis

The veteran claims that he has folliculitis as a result of 
exposure to Agent Orange. 

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).  

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).  

In considering this claim on the merits, the Board concludes 
that service connection for the veteran's folliculitis is not 
warranted.  In this regard the Board notes that folliculitis 
is not among the diseases specified in 38 U.S.C.A. § 1116(a).  
In addition, the Secretary has not determined, on the basis 
of sound medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to an 
herbicide agent, and (B) the occurrence of folliculitis.  See 
38 C.F.R. § 3.309(e).  The medical evidence of record does 
not support the veteran's contention that his folliculitis is 
related to exposure to Agent Orange.  Therefore, service 
connection is not warranted on a presumptive basis.

The Board also concludes that service connection for 
folliculitis is also not warranted on a direct basis.  The 
May 2005 examiner, after diagnosing folliculitis, determined 
that it was not caused by or a result of the veteran's in 
service skin  manifestations.  There is no other evidence of 
record that demonstrates that the veteran's folliculitis is 
etiologically related to his military service.  The 
preponderance of the evidence is against the veteran's claim.  
Accordingly, the Board must conclude that service connection 
for folliculitis is not warranted.

Actinic Keratosis

The veteran asserts that he has actinic keratosis, which he 
has referred to as sun spots, as a result of exposure to 
ionizing radiation.  As noted above, the veteran was an 
onsite participant in Operation HARDTACK I, which is 
considered participation in a "radiation-risk activity" for 
the purposes of 38 U.S.C.A. § 1112(c)(2).  38 C.F.R. § 
3.309(d)(3).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

There are certain diseases that are presumptively service 
connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  However, actinic 
keratosis is not among the diseases subject to presumptive 
service connection due to radiation exposure.  See 38 
U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2).

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Actinic keratosis is not 
among the diseases identified as potentially radiogenic.

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  The VA examiner in May 2005 
determined that the veteran's actinic keratosis was not 
related to his service.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim, and that service connection is not warranted for 
actinic keratosis.  

Hypertension

The Board notes that the May 2005 decision denied service 
connection for hypertension on a direct and presumptive 
basis.

The veteran also claims that his hypertension is due to 
folliculitis.  As discussed above, the Board has determined 
service connection is not warranted for folliculitis.   As 
such, the veteran's claim of entitlement to service 
connection for hypertension as secondary to folliculitis must 
also fail, as it is premised on the assumption that the 
veteran's folliculitis is related to his military service.  
Therefore, service connection for this claimed disability on 
a secondary basis is not warranted.




ORDER

Entitlement to service connection for folliculitis is denied.

Entitlement to service connection for actinic keratosis is 
denied.

Entitlement to service connection for hypertension as 
secondary to folliculitis is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


